Citation Nr: 1038933	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

A hearing was held on June 23, 2006, in Montgomery, Alabama, 
before the undersigned acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

In December 2006, the Board issued a decision denying, in 
pertinent part, entitlement to an increased evaluation for PTSD.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
February 2008 Order, the Court vacated the December 2006 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

The Board subsequently remanded the case for further development 
in August 2008.  That development was completed, and the case was 
returned to the Board for appellate review.  The Board once again 
issued a decision in September 2009 denying the benefits sought 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in an April 2010 Order, the Court vacated the portion of the 
September 2010 Board decision denying entitlement to an increased 
evaluation for PTSD.  The matter was remanded the matter to the 
Board for development consistent with the parties' Joint Motion 
for Remand (Joint Motion).

The Board notes that the September 2009 Board decision had also 
adjudicated the Veteran's claim for entitlement to an increased 
evaluation for residuals of a shell fragment wound to the neck 
with a retained foreign body.  Specifically, the Board denied 
entitlement to an increased evaluation, but did grant a separate 
10 percent disability evaluation for a tender scar and a separate 
20 percent disability evaluation for a cervical strain associated 
with the shell fragment wound injury.  Although the Veteran did 
appeal the September 2009 Board decision to the Court, the 
parties to the Joint Motion noted that this particular issue was 
not contested and should be affirmed.  As such, no further 
consideration of the claim for an increased evaluation for 
residuals of a shell fragment wound to the neck with retained 
foreign body is necessary.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, to 
afford the Veteran a VA examination, and to develop and 
adjudicate a claim for a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU). 

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Veteran's representative submitted a letter in 
September 2010 in which she indicated that the Veteran continues 
to receive psychiatric treatment through VA.  The Board notes 
that the claims file does not contain any VA treatment records 
dated after March 2007.   Records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to 
obtain such records. 38 C.F.R. § 3.159(c) (2009).  Therefore, the 
RO should attempt to obtain and associate with the claims file 
any and all treatment records pertaining to the Veteran's PTSD.

The Board also notes that the Veteran was most recently afforded 
a VA examination in March 2009 in connection with his claim for 
an increased evaluation for PTSD.  However, as the case is 
already being remanded to obtain additional treatment records, 
the Board finds that a VA examination should be afforded for the 
purpose of ascertaining the current severity and manifestations 
of the Veteran's service- connected PTSD.

Moreover, the Court has recently held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran's representative specifically argued in her 
September 2010 letter that the Veteran was entitled to TDIU based 
on his PTSD symptoms.  Therefore, the RO should develop a claim 
for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should develop a claim for TDIU 
in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected PTSD.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file.  The RO 
should make a specific request for VA 
medical records dated from March 2007 to 
the present.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his PTSD.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
PTSD. 

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
PTSD under the General Rating Formula for 
Mental Disorders.  The findings of the 
examiner should address the level of social 
and occupational impairment attributable to 
the Veteran's PTSD.  In particular, he or 
she should indicate whether the Veteran has 
occupational and social impairment with 
reduced reliability and productivity; 
occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood; or, total occupational 
and social impairment.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



